Citation Nr: 0814239	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left leg 
disability, to include the left knee and left femur.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left ankle fracture.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 








INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The appellant appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

Preliminarily, the Board notes that a brief discussion of the 
procedural history of the issues on appeal is necessary.  In 
November 1971, the veteran filed a claim for service 
connection for the residuals of a broken left ankle.  In 
August 1972, the RO denied that claim because the veteran 
failed to report for the VA examination.  Because the veteran 
did not appeal that decision, it became final.  Thus, new and 
material evidence is required to reopen this claim.  In 
September 2005, the veteran filed a claim for service 
connection for his knees and leg.  In the February 2006 
decision, the RO denied service connection for a bilateral 
knee condition and a leg condition, which included a 
discussion of the left fibula fracture.  In his April 2006 
notice of disagreement (NOD), the veteran limited his appeal 
to the issues of his left knee, femur, and fibula.

Although it appears that the RO denied both claims on the 
merits without considering whether new and material evidence 
had been submitted sufficient to reopen the claim for 
entitlement to service connection for the residuals of a 
broken left ankle, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  However, the veteran's claim for service 
connection for a leg disability, to include the left knee and 
left femur, was not part of the August 1972 denial, and is 
being reviewed by the Board for the first time.  Thus, the 
issues on appeal have been recharacterized as shown above.
The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for the residuals of a left ankle fracture will be 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A left leg disability to include the left knee and left 
femur did not manifest during service and has not been shown 
to be causally or etiologically related to the veteran's 
military service.


CONCLUSION OF LAW

The left leg disability to include the left knee and left 
femur was not incurred in active service.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated January 2006, the RO provided 
the veteran with notice of the information or evidence needed 
to substantiate his claim for service connection for a left 
leg disability to include the left knee and left femur, 
including that which he was to provide and that which VA 
would provide, prior to the initial decision on the claim in 
February 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the January 2006 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the May 2006 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2006 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the January 2006 letter stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the January 2006 
letter specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the left leg disability, to 
include the left knee and left femur on appeal.  In this 
regard, the Board notes that an August 2006 letter informed 
him that a disability rating was assigned when a disability 
was determined to be service connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for service connection 
for a leg disability, to include the left knee and left 
femur.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because 
the veteran's service medical records are absent for evidence 
of a leg disability to include the left knee or left femur.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  The Board observes that the first reference to 
a left leg disability to include the left knee and left femur 
was in November 1971, after the veteran separated from 
service in September 1971.  Importantly, a February 1972 VA 
hospital summary report indicates that the injuries to the 
left knee and left femur were the result of a motor vehicle 
accident, which occurred after the veteran's separation from 
service.  Furthermore, the post-service medical evidence does 
not suggest a relationship between the veteran's left knee 
and left femur injuries and his service.  Thus, there is no 
indication of a causal connection between the veteran's 
injuries to his left knee and left femur and the veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim for service connection for disability to the left leg, 
to include the left knee and left femur in this case.  38 
C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left leg 
disability, to include the left knee and left femur.  

The Board notes that the veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
an injury to or disability of the left knee and left femur.  
In fact, the veteran's July 1971 separation examination found 
his lower extremities to be clinically normal.  Although the 
veteran did report recurrent pain in both ankles, he did not 
report any trouble with his left knee or left femur.  
Importantly, the post service medical evidence suggests that 
the veteran first sustained an injury to the left knee and 
left femur in an automobile accident after his separation 
from service.  A February 1972 VA hospital summary indicated 
that the veteran was in an automobile accident in November 
1971 and suffered a compound comminuted transverse fracture 
of the left femur, comminuted fracture of the left patella, 
and tibial plateau fracture of the left knee.  Further, VA 
treatment entries dated from July 2005 to February 2006 do 
not relate the veteran's current left knee and femur problems 
to his service.  In fact, the February 2006 VA treatment 
entry appears to relate his current left knee and femur 
problems to the car accident in November 1971, which occurred 
after his separation from service.  

The Board notes that the veteran indicated, in a statement 
received by the RO in March 2006, that he was told in the VA 
hospital in 1971 that service connection could be granted for 
disabilities resulting from the injuries he sustained in the 
car accident because the accident occurred so soon after his 
discharge from service.  Although service connection for 
certain chronic diseases, which are specifically listed under 
the law, may be established by showing that such a disease 
manifested itself to a certain degree within one year from 
the date of separation from service, there is no provision in 
the law for disabilities resulting from injuries sustained 
within one year from separation.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  With regard to the 
chronic diseases, such diseases, because of the way in which 
they develop, are presumed under the law to have begun in 
service even though there is no evidence or symptoms of such 
a disease during the period of service.  38 C.F.R. 
§ 3.307(a).  

In sum, the Board acknowledges that the veteran has a current 
left leg disability, to include the left knee and left femur.  
However, in order to establish service connection, there must 
be competent evidence establishing an etiological 
relationship between an injury in service and the current 
disability.  After considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for a 
left leg disability, to include the left knee and left femur 
because the competent medical evidence does not reveal a 
nexus to an injury or disease occurring in service.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a left leg disability, to include the left 
knee and left femur.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a left leg disability, 
to include the left knee and left femur is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for a left leg disability, 
to include the left knee and left femur is denied. 


REMAND

Reasons for Remand: To provide the appellant with a proper 
notification letter, and to provide the RO with the 
opportunity to review any additional evidence received.

The Board notes that, during the pendency of the veteran's 
appeal, the Court issued Kent v. Nicholson, 20 Vet. App. 1 
(2006), in which it held that, with regard to applications to 
reopen previously denied claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to look at the 
bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board notes that the veteran has not 
been provided with a notice letter that complies with Kent 
for the issue of service connection for the residuals of a 
left ankle fracture.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The Board observes that the veteran's VA 
medical records dated from July 2005 through February 2006 
discuss the veteran's current disability of the left knee and 
left femur; however there is no indication of a current 
disability of the left ankle.  As such, at present, the 
veteran has not presented any evidence indicating that he has 
a current left ankle disability.  Thus, in order to reopen 
this claim, the veteran must be notified that he must submit 
evidence of a current left ankle disability. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denials of his claims 
on appeal.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this regard, the Board 
notes that the August 1972 letter 
indicates that VA denied the claim because 
the veteran failed to report for a VA 
examination at that time to determine 
whether he had a disability of the left 
ankle as a result of a fracture in 
service.  Therefore, the letter sent to 
the veteran should advise him that 
evidence of a current left ankle 
disability has not been shown by the 
evidence now in his claims file, and, as 
such, the veteran must submit evidence 
showing that he has a current left ankle 
disability in order to reopen his claim 
for service connection for a left ankle 
disability.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After informing the veteran that he 
must submit evidence of a current left 
ankle disability, the AMC should provide 
him with assistance in obtaining any such 
evidence that he provides enough 
information about to enable the AMC to 
assist him.

3.  After the completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).








 Department of Veterans Affairs


